Citation Nr: 1528050	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  14-03 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for left eye glaucoma.

2.  Entitlement to service connection for right eye glaucoma

3.  Entitlement to service connection for a bilateral hip disability.

4.  Entitlement to service connection for a bilateral ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1965 to January 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2012 and April 2013 rating decisions of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO). 

The April 2013 rating decision reopened the claim of service connection for glaucoma, previously claimed as a left eye disability, and decided it on the merits.  Nonetheless, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  The issue is characterized accordingly.

The issues of service connection for bilateral glaucoma (left eye on de novo review) and a bilateral hip disability are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  An unappealed December 2009 rating decision continued a denial of service connection for a left eye disability (glaucoma and dry eye were then shown), based essentially on a finding that any such disability was unrelated to his service. 

2.  Evidence received since the December 1999 rating decision tends to show the Veteran has left eye glaucoma that may be related to service; relates to an unestablished fact necessary to substantiate the claim of service connection for such disability; and raises a reasonable possibility of substantiating the claim.

3.  The Veteran is not shown to have a disability of either ankle.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for left eye glaucoma may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  Service connection for a bilateral ankle disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence in July 2012, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  The letter complied with the Kent v. Nicholson, 20 Vet. App. 1 (2006) requirements regarding notice in claims to reopen.  It is not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) are associated with the record, pertinent VA medical records have been secured, and VA examinations have been conducted.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.
In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. 3.103(c)(2) requires that a RO official or VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the January 2015 hearing the undersigned advised the Veteran of what was needed to substantiate his claims.  His testimony elicited at the hearing by the undersigned reflects awareness of the elements necessary to substantiate his claim, and what must still be shown.  A deficiency in the conduct of the hearing is not alleged.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate; the analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs show he complained of eye pain in August 1966.  Testing for visual acuity found 20/20 vision in each eye.  The impression was no eye pathology.  He complained of photophobia in November 1967 and was referred for refraction for tinted lenses.  Visual acuity was 20/20 in each eye.  The STRs are silent for complaints or findings concerning the ankles.  On the service separation examination in September 1967, the eyes, pupils, ocular motility and an ophthalmoscopic evaluation were normal.  The lower extremities were normal.  Distant and near vision were both 20/20 in each eye.

On March 1968 VA general medical examination, no eye pathology was noted. 

VA outpatient treatment records show that in June 2001 the Veteran was seen in an optometry clinic with a history of an explosion injury to the left eye.  The assessments were presbyopia with latent hyperopia and photophobia of the left eye.  

An unappealed August 2004 rating decision denied the Veteran service connection for a left eye disability essentially based on findings there was no evidence of a chronic condition that could be related to service.  That decision is final.  38 U.S.C.A. § 7105.

VA outpatient treatment records show that glaucoma was suspected in May 2005.  On examination a history of a traumatic injury to the left eye was noted, no related pathology was found.  In December 2006 it was noted that the Veteran had a history of primary open-angle glaucoma. 

An unappealed April 2007 rating decision denied the Veteran service connection for a left eye disability, noting new and material evidence had not been received as the additional evidence did not show an eye injury in service that caused impaired vision.  That decision is final.  38 U.S.C.A. § 7105.

Additional VA outpatient treatment records show the Veteran was noted to have dry eyes in March 2007.

An unappealed December 2009 rating decision determined that new and material evidence had not been received to reopen a claim of service connection for a left eye disability, as there was still no medical evidence showing that the Veteran had an eye disability related to service.  That decision likewise is final.

On August 2012 VA eye examination, the Veteran reported that during service his left eye was exposed to an explosion and has  never been the same since.  He indicated that he had been advised that the records of this incident were lost.  The diagnoses were glaucoma and cataract.  The examiner, an ophthalmologist, indicated that there was no current eye disability secondary to the alleged left eye injury in service.  Instead the veteran had diabetic-induced cataracts in both eyes, as well as ocular hypertension and possibly glaucoma.  It was noted that he had been off treatment for his eye pressure.  The examiner added that the Veteran was noted to be a glaucoma suspect in 2005, with elevated pressures and cupping and was documented as not having any associated ocular findings due to previous trauma to the left eye.  In 2006 he was started on drops to lower eye pressure and glaucoma was diagnosed.  He had diabetes diagnosed in 2010.  The physician found that glaucoma was unrelated to diabetes as it pre-existed the diabetes.  

In a November 2012 addendum to the August 2012 opinion the examining ophthalmologist noted she had re-reviewed the record and concluded that glaucoma had not progressed beyond its natural course as his visual fields were normal on the VA examination and cupping was not documented as having progressed.  In the mid 2000's, the Veteran  was noted to have had possible progression with some visual field changes, but it was noted he was non-compliant with his medications, and he did not yet have diabetes.  The Veteran was also noted as being poorly compliant with medication in 2006 and 2007 and was off medications on the VA examination that found elevated eye pressures.  The examiner opined that the Veteran's diabetes had not aggravated his glaucoma beyond its natural progression.

On January 2014 VA examination of the ankles, the Veteran denied having a chronic ankle condition or of having had a chronic ankle injury.  He stated that he sometimes has numbness in the left ankle.  He denied pain on ambulation.  The diagnosis was that the Veteran did not have an ankle condition.  The examiner noted she reviewed the record and sated the examination of the ankles was normal.  She noted that while the Veteran had bilateral pitting edema of the lower extremities, he did not have ankle swelling or an ankle joint disability.  

	New and material evidence left eye glaucoma

When there is a final rating decision on a claim of service connection, such claim may not be reopened and allowed based on the same factual basis.  38 U.S.C.A. § 7105.  However, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Whether new and material evidence raises a reasonable possibility of substantiating a claim is a "low" threshold standard requirement.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence received since service connection for left eye glaucoma was most recently finally denied includes VA outpatient treatment records and the report of an August 2012 VA examination with a November 2012 supplemental opinion.  Such records show the Veteran has bilateral cataracts which have been associated with his service-connected diabetes mellitus.  The Veteran's testimony at the videoconference hearing before the undersigned (presumed credible for the purpose of reopening) suggested that he had been told by medical providers that his glaucoma was related to his service-connected diabetes.  Service connection for diabetes and cataracts was established subsequent to the December 2009 rating action.  As that determination brings legal merit to new (secondary service connection) theory of entitlement it is new evidence that addresses an unestablished fact necessary to substantiate the claim of service connection for left eye glaucoma. As the Veteran's testimony that medical providers have related his glaucoma to his diabetes is presumed credible for the purpose of reopening, the additional evidence raises a reasonable possibility of substantiating the claim.  Accordingly, the new evidence is both new and material, and the claim of service connection for left eye glaucoma may be reopened.  De novo review of the claim is addressed in the remand below.

	Service connection for a bilateral ankle disability

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Generally, to substantiate a claim of service connection requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  

The Veteran's STRs are silent regarding the ankles.  On January 2014 VA examination, the examiner found the Veteran does not have an ankle disability; the examination is not alleged to be inadequate..  The Veteran has not presented any evidence that he has an ankle disability, nor has he identified any such evidence for VA to secure.   As there is no evidence that he has a chronic disability of either ankle, he has not presented a valid claim of service connection for such disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, his appeal in this matter must be denied.


ORDER

The appeal to reopen a claim of service connection for left eye glaucoma is granted.

The appeal seeking service connection for a bilateral ankle disability is denied.


REMAND

The Board finds that further development is needed for proper adjudication of the claim of service connection for bilateral glaucoma (with the left eye considered de novo along with the right eye).  Based on the current record, the etiology of the Veteran's bilateral glaucoma is not clear; whether the glaucoma is secondary to diabetes and diabetic cataracts is not adequately addressed in the medical evidence of record.  Accordingly, further medical guidance is needed.

Furthermore, at the videoconference hearing before the undersigned the Veteran alleged that his bilateral hip disability is secondary to his service-connected low back disorder.  Osteoarthritis of the hips was diagnosed on January 2014 VA examination.  The examiner concluded that it was less likely than not that osteoarthritis was caused by the Veteran's service-connected diabetes or lumbar spine disability, but was more likely due to his age.  That opinion does not adequately address whether the service-connected low back disability aggravates the bilateral hip disability or adequately explain why the hip disability is age related and the low back disability is not a likely etiology.  As proper adjudication of a secondary service connection claim must encompass both whether a service connected disability caused the claimed disability and whether the a service connected disability aggravated the claimed disability, a clarifying medical opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify all providers of evaluation and/or treatment he has received for bilateral glaucoma and for a bilateral hip disability since his discharge from service, and to submit authorizations for VA to secure records of any such private evaluations and treatment, to specifically include any providers who have related his bilateral glaucoma to his diabetes or cataracts, or his bilateral hip disability to his service-connected low back disorder.  The AOJ should secure complete clinical records of the evaluations and treatment from all providers identified.

2.  Thereafter, the AOJ should arrange for a the Veteran to be examined by an ophthalmologist to determine the likely etiology of his bilateral glaucoma.  The examiner should review the record in conjunction with the examination.  Based on review of the record and interview and examination of the Veteran, the examiner should provide an opinion that responds to the following:

What is the likely etiology for the veteran's bilateral glaucoma?  Specifically, is it at least as likely as not (a 50% or greater probability) that 

(a) the glaucoma in either (or both) eye(s) is related to a left eye injury in service, or
(b) was (i) caused or (ii) aggravated [the opinion must address aggravation] by his diabetes mellitus or cataracts?

If the glaucoma is determined to be unrelated to service or a service-connected disability, the examiner should identify the etiology for the glaucoma considered more likely based on the evidence of record.

The examiner must include rationale with the opinion.

3.  The AOJ should also arrange for the Veteran's record to be forwarded to the provider who examined him in January 2014 for a supplemental medical advisory opinion regarding the etiology of his bilateral hip osteoarthritis.  The examiner should review the record and offer an opinion as to whether it is at least as likely as not (a 50% or greater probability) that any current hip disability was caused or aggravated [the opinion must address aggravation] by his lumbar spine disability.  If the examiner who conducted the January 2014 examination is unavailable, the AOJ should arrange for the Veteran's record to be forwarded to another orthopedist for review and the advisory medical opinion sought. 

The consulting physician must include rationale with all opinions.

4.  The AOJ should then review the record and readjudicate the remaining claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


